November 14, 2007 Stuart J. Nichols 704 Vera Cruz Avenue Los Altos, CA94022 Dear Stu, Subject to authorization and approval of the Board of Directors of MIPS Technologies, Inc., (“MIPS”) we will be pleased to offer you the position of Vice President, General Counsel and Corporate Secretary, reporting to me, subject to the terms and conditions contained herein.This offer includes a base salary of $250,000 annualized, paid bi-weekly and an Executive Bonus with a target of 40% of salary, or $100,000, and an upside to 80% of salary, or $200,000.Your Total Target Cash Compensation, annualized will be $350,000 with a potential upside, which could bring your actual total compensation to $450,000.In addition, for fiscal years 2008 and 2009, your bonus will have a guaranteed minimum or “floor” of 10% of your base salary for those years. Additionally, your Employee Benefits Plan will include Medical, Dental, Life/AD&D/LTD and Vision insurance plans, 401(k), Non-Qualified Deferred Compensation Plan, Flex Spending Accounts, Employee Stock Purchase Plan, Vacation and Holiday Pay. Subject to authorization and approval of the Board of Directors of MIPS Technologies, Inc., the terms of the applicable stock option plan and award documents, and compliance with all applicable federal and state securities laws, you will be granted an option to purchase 250,000 shares of MIPS Technologies, Inc. common stock. The grant date and per share exercise price for new hire option grants is set by the Committee designated by the Board of Directors to administer the applicable stock plan. Currently, new hire options are granted on the last Thursday of each month (“Grant Date”) and are priced using the market closing price on that date. Unless otherwise notified, your option will be granted either on the Grant Date immediately following your start date, provided you commenced your employment on or before the Monday preceding that Grant Date, or on the Grant Date in the following month. Specific terms and conditions will be included in the definitive stock option award documents and will include your right to purchase your shares according to a vesting schedule. The vesting schedule will provide for one-third of the total shares to become vested 12 months from your grant date with 1/36th of the total shares vesting each month thereafter for the remaining 24 months.
